             Case 3:21-cr-00011-WHA Document 126 Filed 06/08/21 Page 1 of 10




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 ERIC CHENG (CABN 274118)
   KYLE F. WALDINGER (CABN 298752)
 5 Assistant United States Attorneys

 6           450 Golden Gate Avenue, Box 36055
             San Francisco, California 94102-3495
 7           Telephone: (415) 436-7200
             FAX: (415) 436-7234
 8           eric.cheng@usdoj.gov
             kyle.waldinger@usdoj.gov
 9
     Attorneys for the United States of America
10
                                    UNITED STATES DISTRICT COURT
11
                                  NORTHERN DISTRICT OF CALIFORNIA
12
                                        SAN FRANCISCO DIVISION
13

14   UNITED STATES OF AMERICA,                      )   Case No. CR 21-0011 WHA
                                                    )
15           Plaintiff,                             )   UNITED STATES’ SUPPLEMENTAL BRIEF IN
                                                    )   OPPOSITION TO DEFENDANT’S MOTION TO
16      v.                                          )   EXCLUDE JULY 13, 2020 INTERVIEW
                                                    )
17   CHEN SONG,                                     )
          a/k/a SONG Chen,                          )
18                                                  )
             Defendant.                             )
19                                                  )

20

21

22

23

24

25

26

27

28
            Case 3:21-cr-00011-WHA Document 126 Filed 06/08/21 Page 2 of 10




 1
                                                          TABLE OF CONTENTS
 2
     I.     INTRODUCTION ...........................................................................................................................1
 3
     II.    PROCEDURAL BACKGROUND..................................................................................................1
 4
     III.   ARGUMENT ...................................................................................................................................3
 5
            A.        Legal Standard .....................................................................................................................3
 6
            B.        Defendant’s July 13, 2020 Statements to the FBI Were Made In Noncustodial
 7                    Interview Sessions ...............................................................................................................4

 8          C.        Regardless of Whether Defendant’s Statements Were Made While She Was
                      “In Custody,” Defendant’s False Statements Constitute Crimes and Are
 9                    Admissible ...........................................................................................................................5

10 IV.      CONCLUSION ................................................................................................................................7

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

     USA’S SUPPL. BRIEF
     CR 21-0011 WHA                                                          ii
             Case 3:21-cr-00011-WHA Document 126 Filed 06/08/21 Page 3 of 10




 1 I.       INTRODUCTION

 2          Defendant’s two voluntary interview sessions with the FBI on the morning of July 13, 2020, in

 3 an unlocked bedroom at her own residence by two FBI agents in business attire without any visible

 4 firearms, before and during which she was repeatedly informed she was not in custody and that her

 5 participation in the interviews was voluntary, and amidst her freely checking on her sleeping daughter or

 6 going about her day in various places elsewhere in the residence, were demonstrably non-custodial and

 7 no Miranda warnings were required. See Dkt. 113 (“Opposition”).

 8          Importantly, as explained in the government’s Opposition analyzing the factors set out by the

 9 Ninth Circuit under the totality of the circumstances, Miranda was not meant to guard against a situation

10 in which the defendant never actually confesses to anything and instead repeatedly lies to agents, as was

11 the case here. Rather, even if the Court were inclined to find that defendant was in custody at the time

12 of her discussions with the FBI—which it should not, for the reasons set forth in the government’s

13 Opposition—the statements should still not be suppressed under the Ninth Circuit precedent set out

14 below because the statements were themselves a criminal act and therefore admissible in the

15 government’s case-in-chief at trial, as has been charged in this case (in Count Five, and Count Two in

16 part, of the superseding indictment). (Dkt. 55.)

17          The government submits this supplemental brief opposing the defense’s motion to exclude the

18 July 13, 2020 interview (Dkt. 87), pursuant to the Court’s request (Dkt. 124). For all of the reasons set
19 forth in the government’s Opposition (Dkt. 113), at the motion hearing (Dkt. 119), and in this

20 supplemental brief, defendant’s motion should be denied because her July 13, 2020 statements were

21 made to the FBI while defendant was not “in custody,” and further because her false statements are

22 admissible regardless of whether they were made in custody given that they constitute a criminal act.

23 II.      PROCEDURAL BACKGROUND

24          On January 7, the grand jury charged defendant with one count of visa fraud. (Dkt. 46.) On

25 February 9, the parties jointly requested a trial date in late April, notifying the Court that the government

26 was considering additional obstruction of justice and false statements charges that were already

27 described to the defense. (Dkt. 52.) Defendant also “agree[d] not to file any pretrial motions, including

28 discovery motions or motions challenging the pleadings” if the government consented to a bench trial,

     USA’S SUPPL. BRIEF
     CR 21-0011 WHA                                       1
             Case 3:21-cr-00011-WHA Document 126 Filed 06/08/21 Page 4 of 10




 1 and the government did so consent after the Court indicated it would set trial for April 9 or 12. (Dkts.

 2 52, 65, 67.)

 3          On February 18, the grand jury returned a superseding indictment with four additional charges

 4 against the defendant: obstructing official proceedings, in violation of 18 U.S.C. § 1512(c)(2) (Count

 5 Two); two counts of destruction of records for use in official proceedings, in violation of 18 U.S.C.

 6 § 1512(c)(1) (Counts Three and Four); and making false statements to a government agency, in violation

 7 of 18 U.S.C. § 1001(a)(2) (Count Five). (Dkt. 55.) In particular, Count Five charged defendant with

 8 willfully and knowingly making false statements to the FBI based on her July 13, 2020 statements and

 9 representations that (a) she had left the Chinese military in 2011; (b) she had no affiliation with the

10 Chinese military after 2011; (c) she had no affiliation with the military as of July 13, 2020; (d) the

11 hospital at which she worked in China was not affiliated with the PLA Air Force; and (e) the hospital at

12 which she worked in China was not affiliated with FMMU (Fourth Military Medical

13 University)/AFMMU (Air Force Military Medical University). Count Two charged defendant with

14 executing a scheme to obstruct justice, which included, among other things, the July 13, 2020 false

15 statements she made to the FBI. (See Dkt. 55 at ¶ 16.)

16          On March 24, the defense submitted a motion seeking suppression of defendant’s July 13, 2020

17 statements styled as a “motion in limine to exclude” and requesting an evidentiary hearing on the eve of

18 the previously-scheduled trial date. 1 (Dkt. 87.) The government opposed the motion (Dkt. 113), and the
19 defense submitted a reply (Dkt. 117). Following the motion hearing before the Court on May 25, 2021,

20 the defense submitted a request to file supplemental authority on June 2 in reference to an order issued

21 in United States v. Juan Tang, Case No. 20-cr-134 (E.D. Cal.). See Dkt. 120 (“Request”). The Request

22 observed that the Tang court granted a motion to suppress the statements of that defendant, remarking

23 that the court dismissed a false statements count under 18 U.S.C. § 1001(a)(2) because the excluded

24 statements were the basis for the count. After the government filed a response and the defense made an

25 additional filing on June 3 (Dkts. 121 & 123), the Court issued an order on June 4 for the parties to

26 submit supplemental briefing by June 8. (Dkt. 124.)

27
            1
28           A motion for suppression of evidence is a “pretrial motion” under the Federal Rules. See Fed.
     R. Crim. P. 12(b)(3)(C).
     USA’S SUPPL. BRIEF
     CR 21-0011 WHA                                      2
             Case 3:21-cr-00011-WHA Document 126 Filed 06/08/21 Page 5 of 10




 1 III.     ARGUMENT

 2          A.      Legal Standard 2

 3          The Ninth Circuit has held that the exclusionary rule does not apply to statements that

 4 themselves constitute a crime, given that “[c]ommitting a crime is far different from making an

 5 inculpatory statement.” See United States v. Mitchell, 812 F.2d 1250, 1253 (9th Cir. 1987) (overruled

 6 on other grounds) (“We exclude inculpatory evidence when it is obtained as a result of an unlawful

 7 search or seizure. We have never, however, applied the exclusionary rule as a bar to the prosecution of a

 8 crime.”).

 9          In particular, a “failure to give a Miranda warning does not bar prosecution of an offense

10 committed while in custody.” See United States v. Gordon, 974 F.2d 1110, 1116 (9th Cir. 1992)

11 (overruled on other grounds) (“The statements [defendant] seeks to suppress were not merely evidence

12 of a crime, but also the crime itself. In this situation, whether [defendant] received a Miranda warning

13 is irrelevant. The purpose of the Miranda warning is to protect defendants by safeguarding their

14 privilege against self-incrimination.” (citations omitted)).

15          Courts have applied this specific principle—that statements constituting a crime are not subject

16 to the exclusionary rule and the Miranda “in custody” analysis—to reject the suppression of statements

17 that form the basis of false statements and obstruction charges. See, e.g., United States v. Copeland, 291

18 F. App’x 94, 96 (9th Cir. 2008) (unpublished disposition) (citing Mitchell, 812 F.2d at 1253–55) (despite
19 concluding that an interrogation was custodial, finding “[w]ith respect to the three false statement

20 counts, the false statements [defendant] made during the September interview were themselves criminal

21 and admissible at trial”); United States v. Gardner, 993 F. Supp. 2d 1294, 1306–07 (D. Or. 2014)

22 (declining to suppress “those statements that are themselves the operative basis of the crime charged”

23 with respect to a violation under 18 U.S.C. § 1512); see also, e.g., United States v. Melancon, 662 F.3d

24 708, 712 (5th Cir. 2011) (“[b]ecause the statements [defendant] made were themselves charged as

25 criminal conduct, they were properly admitted as the key evidence on the counts of making false

26 statements,” even if obtained in violation of defendant’s Miranda rights).

27
            2
28            The government also incorporates by reference the legal background provided in its opposition
     to defendant’s motion. See generally Dkt. 113.
     USA’S SUPPL. BRIEF
     CR 21-0011 WHA                                      3
             Case 3:21-cr-00011-WHA Document 126 Filed 06/08/21 Page 6 of 10




 1          B.      Defendant’s July 13, 2020 Statements to the FBI Were Made In Noncustodial
                    Interview Sessions
 2
            As an initial matter, defendant’s interview sessions with the FBI on July 13, 2020 were
 3
     noncustodial and did not require Miranda warnings, as set forth in the government’s Opposition. (Dkt.
 4
     113.) The nonprecedential Tang order cited in defendant’s recent Request does not change the
 5
     conclusion of a proper analysis of the undisputed facts of this case with respect to the factors set out by
 6
     the Ninth Circuit in Craighead and Hayden. See United States v. Craighead, 539 F.3d 1073, 1084 (9th
 7
     Cir. 2008); United States v. Hayden, 260 F.3d 1062, 1066 (9th Cir. 2001).
 8
            In particular, the defense’s Request omits that the Tang court found that the agents did not advise
 9
     that “‘[defendant] was not under arrest and that [s]he would not be arrested that day …,’ ‘[her]
10
     statements were voluntary,’ … and that ‘[s]he was free to leave.’” (Dkt. 120-1 at 14). By contrast, it is
11
     undisputed in this case that such advisements were provided in substance by the agents to the defendant,
12
     as she was repeatedly informed before her first interview began and during her interview that she was
13
     not in custody and that her participation in the interviews was voluntary, and she was told that she could
14
     leave during the interview as well. (Dkt. 113 at 11–14; 28–29.) In fact, defendant herself acknowledged
15
     during the interview sessions that she was not under arrest and that she need not answer questions, as
16
     reflected in the audio recordings. Id. These undisputed facts weigh heavily against a finding that
17
     defendant was in custody at the time of her statements to the FBI. See Craighead, 539 F.3d at 1084
18
     (factor four); Hayden, 260 F.3d 1062, 1066 (factor one); see also United States v. Crawford, 372 F.3d
19
     1048, 1060 (9th Cir. 2004) (en banc) (“Perhaps most significant for resolving the question of custody,
20
     Defendant was expressly told that he was not under arrest …”).
21
            In addition, the defense’s Request omits that the Tang court found that the “there were no places
22
     for Defendant to retreat had she wanted to terminate the interrogation,” citing “the small size of the
23
     apartment and the impending arrival of the new tenant that day.” (Dkt. 120-1 at 9–10). Here, it is
24
     undisputed that defendant moved about her residence to various other rooms beyond the unlocked first-
25
     floor bedroom where the interviews took place on the morning of July 13, 2020, including by going
26
     upstairs before the first voluntary interview session to spend time in two other rooms without any agents
27
     inside (her daughter’s and her own bedroom), by returning upstairs again right after concluding the first
28

     USA’S SUPPL. BRIEF
     CR 21-0011 WHA                                       4
             Case 3:21-cr-00011-WHA Document 126 Filed 06/08/21 Page 7 of 10




 1 interview to get her daughter ready, and by proceeding back downstairs to the kitchen to go on with her

 2 day with her daughter in preparing breakfast, observing her daughter doing distance learning, and

 3 playing with her daughter—all for more than an hour before defendant agreed to a second voluntary

 4 interview session. (Dkt. 113 at 23–24.) Accordingly, there were numerous places in the home to which

 5 defendant could have easily “retreated” if she wished to conclude either interview session at any point

 6 (places where she in fact did come from and return). See Craighead, 539 F.3d at 1084 (factor one);

 7 Hayden, 260 F.3d 1062, 1066 (factor three).

 8          The other undisputed facts in this case confirm that defendant was not in custody when she was

 9 interviewed by the FBI on July 13, 2020. For instance, it is undisputed that the interview sessions took

10 place in an unlocked bedroom at her residence with two FBI agents in business attire without any visible

11 firearms. (Dkt. 113 at 21–22.) It is also undisputed that defendant was never restrained or handcuffed,

12 and the only time defendant was directed to go anywhere was when she and her aunt were asked to step

13 outside upon the FBI’s initial arrival for the agents to conduct a momentary protective sweep for safety.

14 (Dkt. 113 at 8–10, 21–26.) In fact, once defendant and her aunt went back inside the house along with

15 the agents, no firearms were ever brandished, let alone unholstered. Id.

16          At bottom, an analysis of the factors set out by the Ninth Circuit under the totality of the

17 circumstances as set forth in the government’s Opposition and in view of these undisputed facts

18 establishes that the defendant was not in custody when interviewed by the FBI (Dkt. 113), and no other
19 conclusion should be reached in this case in view of the Tang order. See Craighead, 539 F.3d at 1084;

20 Hayden, 260 F.3d 1062, 1066.

21          C.      Regardless of Whether Defendant’s Statements Were Made While She Was “In
                    Custody,” Defendant’s False Statements Constitute Crimes and Are Admissible
22
            Even if the Court were inclined to find that defendant was in custody at the time of her
23
     discussions with the FBI on July 13, 2020—which it should not as explained above and in the
24
     government’s Opposition—her statements should not be suppressed in any event because the statements
25
     were themselves a criminal act and therefore admissible in the government’s case-in-chief at trial under
26
     Ninth Circuit precedent. It is undisputed that defendant did not confess during her interview sessions
27
     with the FBI on July 13, 2020, and the audio recordings and transcripts clearly show that defendant
28

     USA’S SUPPL. BRIEF
     CR 21-0011 WHA                                       5
             Case 3:21-cr-00011-WHA Document 126 Filed 06/08/21 Page 8 of 10




 1 instead calmly and repeatedly lied to the agents. (Dkt. 113 at 12, 25.) The defense’s Request

 2 nonetheless asserts that “because the statements were the ‘entire basis’ for the count alleging a violation

 3 of 18 U.S.C. 1001(a)(2), making a false statement to the FBI, [the Tang court] dismissed that count,”

 4 (Dkt. 120 at 2), implying that the Court should do the same in this case. Not so.

 5          The Ninth Circuit has unequivocally observed: “We have never, however, applied the

 6 exclusionary rule as a bar to the prosecution of a crime,” holding that the exclusionary rule does not

 7 apply to statements that themselves constitute a crime. See Mitchell, 812 F.2d at 1253. In Mitchell, the

 8 Ninth Circuit affirmed that a defendant’s statements threatening the life of the president were not

 9 suppressible as the fruit of an illegal detention, reasoning that “[p]rosecuting [defendant] for this new

10 crime does not offend any sense of fair treatment or fair play, regardless of the legality or illegality of

11 his detention.” Id. at 1255–56. The Mitchell analysis applies here. Even if this Court finds a Miranda

12 violation, it should not exclude defendant’s statements. This is because Count Five charges defendant

13 for her July 13, 2020 statements to the FBI, and Count Two charges defendant with executing a scheme

14 to obstruct justice, which includes, among other things, her July 13, 2020 statements to the FBI.

15          As previously explained in the government’s Opposition, Miranda was not meant to guard

16 against a situation in which the defendant never actually confesses to anything and instead repeatedly

17 lies to agents, as is the case here. See Dkt. 113 at 25. As was similarly observed in Gordon, defendant’s

18 July 13, 2020 lies to agents in this case that “[defendant] seeks to suppress were not merely evidence of
19 a crime, but also the crime itself,” and therefore any “failure to give a Miranda warning does not bar

20 prosecution of an offense committed while in custody.” Gordon, 974 F.2d at 1116 (“The purpose of the

21 Miranda warning is to protect defendants by safeguarding their privilege against self-incrimination.”).

22 Accordingly, the Court should not exclude defendant’s July 13, 2020 statements given the charges of the

23 case; rather, “[i]n this situation, whether [defendant] received a Miranda warning is irrelevant.” Id.

24          And other courts have confirmed that the Mitchell analysis applies to defendant’s July 13, 2020

25 lies to the FBI in view of the specific charges brought in Counts Two and Five. Count Five charges

26 defendant with making false statements based on her July 13, 2020 statements to the FBI. As in

27 Copeland and Melancon, even if the Court were to conclude that defendant’s statements were made in

28 custody, “the false statements [defendant] made during the … interview were themselves criminal and

     USA’S SUPPL. BRIEF
     CR 21-0011 WHA                                       6
             Case 3:21-cr-00011-WHA Document 126 Filed 06/08/21 Page 9 of 10




 1 admissible at trial.” Copeland, 291 F. App’x at 96 (citing Mitchell, 812 F.2d at 1253–55); see also

 2 Melancon, 662 F.3d at 712 (statements charged as criminal conduct “were properly admitted as the key

 3 evidence on the counts of making false statements”). Because defendant’s lies to the FBI on July 13,

 4 2020 are the basis of the charge against defendant for violating 18 U.S.C. § 1001 in Count Five, the

 5 statements were themselves a crime that are admissible. Likewise, the defendant’s scheme to obstruct

 6 justice in violation of 18 U.S.C. § 1512(c)(2) charged in Count Two includes, among other things, the

 7 July 13, 2020 false statements defendant made to the FBI. As in Gardner with respect to a charged

 8 violation of another subsection of 18 U.S.C. § 1512, the court should not suppress “those statements that

 9 are themselves the operative basis of the crime charged” because defendant’s lies to the FBI form part of

10 the basis of the scheme to obstruct justice charged in Count Two. See Gardner, 993 F. Supp. 2d at

11 1306–07. This result is not surprising. The Supreme Court has long recognized that a failure to abide

12 by Miranda’s prophylactic rule does not mean that unwarned statements made in custodial interrogation

13 are inherently “compelled” under the Fifth Amendment (and thus inadmissible for all purposes). 3 See

14 also, e.g., Mitchell, 812 F.2d at 1253 (“Committing a crime is far different from making an inculpatory

15 statement.”).

16          In sum, defendant’s July 13, 2020 false statements to the FBI were themselves a criminal act

17 with respect to the charges of this case and therefore, regardless of whether Miranda warnings were

18 required, admissible in the government’s case-in-chief at trial under the law of this Circuit.
19 IV.      CONCLUSION

20          For the reasons set forth above, the defense’s motion should be denied. Defendant’s voluntary

21 interview sessions with the FBI on July 13, 2020 were noncustodial, and thus did not require Miranda

22 warnings. Even if defendant was interviewed while in custody, which she was not for the reasons

23 described above and in the government’s Opposition, her false statements should still not be suppressed

24

25          3
            See, e.g., New York v. Quarles, 467 U.S. 649, 655-60 (1984) (holding that voluntary unwarned
26 statements  made by a defendant during custodial interrogation, but obtained in order to protect public
   safety, were admissible at trial); Harris v. New York, 401 U.S. 222, 224 (1971) (“It does not follow from
27 Miranda that evidence inadmissible against an accused in the prosecution’s case in chief is barred for all
   purposes, provided of course that the trustworthiness of the evidence satisfies legal standards.”); id. at
28 226  (holding that defendant’s credibility could be impeached by cross-examination with un-Mirandized
   statements).
     USA’S SUPPL. BRIEF
     CR 21-0011 WHA                                      7
            Case 3:21-cr-00011-WHA Document 126 Filed 06/08/21 Page 10 of 10




 1 under Ninth Circuit precedent because the statements were themselves a criminal act and therefore

 2 admissible at trial.

 3

 4 Dated: June 8, 2021                                    STEPHANIE M. HINDS
                                                          Acting United States Attorney
 5

 6                                                               /s/
                                                          ERIC CHENG
 7
                                                          KYLE F. WALDINGER
 8                                                        Assistant United States Attorneys

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

     USA’S SUPPL. BRIEF
     CR 21-0011 WHA                                   8
